In a proceeding pursuant to Social Services Law § 384-b, inter alia, to terminate the mother’s parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the; Family Court, Orange County (Bivona, J.), dated February 5, 2010, which, after a hearing, found that she permanently neglected the subject child, terminated her parental rights, and transferred guardianship and custody to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court properly determined that the mother permanently neglected the subject child because, for a period of one year following the child’s entrance into foster care, she failed to plan for the child’s return (see Matter of Wesley F., 190 AD2d 576 [1993]; Matter of Gregory Michael M., 167 AD2d 469, 470-471 [1990]; Matter of June Y, 128 AD2d 538 [1987]). The record establishes that the presentment agency made diligent efforts to help the mother comply with her plan, which required the mother to complete mental health therapy and to find suit*645able housing. Moreover, the Family Court properly determined that termination of the mother’s parental rights was in the child’s best interests, thus freeing the child for adoption (see Matter of Shawna DD., 289 AD2d 892, 894 [2001]; Matter of Kenneth A., 206 AD2d 602, 604 [1994]). Mastro, J.P., Dillon, Eng and Sgroi, JJ., concur.